DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2022 has been entered.

Status of the Claims
Claims 1 and 11 has been amended.  Claims 1-3, 5-13 and 15-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9-13, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2017/0351830) in view of Gutman et al. (US 2015/0006261) and in further view of Perlroth et al. (US 2018/0121619).

Regarding claim 1, Burger teaches a system for an automated analysis of behavior modification data, the system comprising: 
at least a server; a receiving module operating on the at least a server ([0021]), the receiving module designed and configured to: 
receive at least a request for a behavior modification ([0079] “a patient requesting treatment”, “receives symptom information”, such as “behavioral health conditions” [0002], “behavioral issue, emotional issue, or social issue” [0004], [0080]);
generate a language processing model (F2:200), wherein generating the language processing model comprises: 
receiving a first training set (F2:260, [0037], [0055] “may provide target words to train the bag of words model”), wherein the first training set associates behavior modification terms and expert quality terms ([0029] “provider matching service extracts therapist data including a vector of the words "cognitive," "behavioral," and "therapy" (e.g., from terms and/or key terms in a semantic relationship graph) and applies the clinical guidelines to the therapist data to derive quality information”); 
training, iteratively, a language processing process as a function of the first training set ([0037], [0076]) (see NOTE I); 
generate at least an expert quality as a function of the language processing model, wherein the language processing model inputs the at least a request for a behavior modification ([0079] “a patient requesting treatment”, “receives symptom information”, such as “behavioral health conditions” [0002], “behavioral issue, emotional issue, or social issue” [0004], [0080]) and outputs the at least an expert quality ([0027] “which provides quality information about therapists and semantically related medical terms used for therapists matching”, [0029] “derived quality information indicates that a provider associated with the therapist data is a high quality provider”, [0031]); 
an expert module operating on the at least a server ([0021]), the expert module designed and configured to: 
generate a machine learning model ([0037]-[0038]), wherein generating the machine learning model comprises: 
receiving a second training set  ([0055] “provide target words to train the bag of words model”), wherein the second training set correlates behavior modifications and expert qualities with expert lists ([0031], [0037]);
training, iteratively, a machine learning process as a function of the second training set ([0037], [0076]) (see NOTE I); 
generate a plurality of expert lists as a function of the machine learning model ([0031] as in with help of a machine learning identifying “high quality and/or low quality providers” which are at least two of a plurality of expert lists, [0036]-[0037], also see “clusters of providers” in [0068]), wherein the machine learning model inputs the at least an expert quality and the at least a request for a behavior modification and outputs the plurality of expert lists, the plurality of expert lists having different implications associated with the request for a behavior modification ([0031] “For example, a high quality provider is a provider who frequently (or strictly) adheres to evidence-based treatment methodologies such as cognitive therapy patients who have anxiety disorders” and “a low quality provider is a provider who frequently ( or always) prescribes anti-anxiety medication for patients who are pregnant women seeking treatment for anxiety disorders”, wherein low and high quality providers having different implications for a request [0080] for a treatment of a behavior modification, such as anxiety [0077], [0081]) (see NOTE IV); 
receive at least a user input as a function of the plurality of expert lists and select at least an expert ([0081]-[0082]);
generate at least a request for the selected expert ([0079], [0081] F12:1250); and 
refer the at least a request for a behavior modification for the selected expert ([0079], [0081] F12:1250); and 
an advisory module operating on the at least a server, wherein the advisory module is configured to: 
receive an advisory input ([0025] “prescribing guidelines of consensus practice recommendations for different treatments and medication for different medical conditions”, [0030] wherein provided “clinical guidelines” and recommendations, which are received by or prescribed to the patients is the received advisory input) (see NOTE II); and 
provide the advisory input to the expert module, wherein the advisory input augments the machine learning model ([0031] “clinical guidelines can be combined with machine learning”) (see NOTE III).

Burger does not explicitly teach “transmit the at least a request”.  Instead Burger teaches “refers one of the health providers to the patient based at least in part on the levels of quality of medical treatment”, “refers the provider with the highest ranking to the patient”.  Still, in a given context, it is reasonable to conclude that the referral of an expert for a patient implicates that such referral eventually is transmitted to the expert.  Thus, to merely obviate such transmission, Gutman teaches transmit the at least a request for a behavior modification to the at least a selected expert ([0187], [0197], [0215]-[0216], [0238], F8).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include query parsing and transmission of a request as disclosed by Gutman.  Doing so would provide information about healthcare professionals, assisting patients to select healthcare professionals to fit their own needs, provide quick and trustworthy answers to health-related questions, and facilitate virtual consultations between patients and healthcare professionals (Gutman [0002]).

NOTE I Burger teaches machine-learning model that optimizes selectin of healthcare providers. It is inherent for the machine-learning to comprise training data, which is based on a continues learning and training.  Therefore, training, iteratively, a machine learning process is inherent to any machine learning.  Still, to obviate such reasoning Perlroth teaches – “training, iteratively, a language processing process as a function of the first training set” ([0034] “periodically re-train the optimization model using features based on newly received information, e.g., information about new providers”, [0048]) and “training, iteratively, a machine learning process as a function of the second training set” ([0034]-[0035], [0038] “selects an optimized group of providers from a set of available providers through one or more iterations”).
Further NOTE II Burger teaches prescribing guidelines to patients, which is construed to be analogous to receiving an advisory input by the patients.  However, to merely obviate such reasoning Perlroth teaches – “receive an advisory input” ([0026] “receives health guidelines from the health guidelines source”, [0028], [0043]).
Further NOTE III Burger teaches combining guidelines (aka advisory input) with machine learning.  Thus, it is reasonable to conclude that the machine leaning is further trained with the suggested guidelines.  However, to merely obviate such reasoning Perlroth teaches – “advisory input augments the machine learning model” ([0048] “a model … trained based on the health provider information, patient information, and health guidelines”).
Further NOTE IV Although Burger fully teaches the limitation generate a plurality of expert lists as a function of the machine learning model, wherein the machine learning model inputs the at least an expert quality and the at least a request for a behavior modification and outputs the plurality of expert lists, the plurality of expert lists having different implications associated with the request for a behavior modification, Perlroth likewise discloses the above limitation in [0023], [0026], [0034], [0037] and further obviates the teaching of Burger. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include iterative training of machine learning which includes advisory input as disclosed by Perlroth.  Doing so would help optimize the providers based on the specific needs of the population (Perlroth [0002]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Burger as modified teaches the system and the method, wherein the receiving module is further configured to receive the at least a request for a behavior modification from a user client device (Burger [0003], [0032], [0079], [0080], Gutman [0030]).

Regarding claims 3 and 13, Burger as modified teaches the system and the method, wherein the receiving module is further configured to receive the at least a request for a behavior modification from an advisory client device (Burger [0034] “used by behavioral health therapists and/or patients”)(see NOTE below), Gutman [0030], [0243]).

Regarding claims 5 and 15, Burger as modified teaches the system and the method, wherein generating at least an expert list further comprises matching at least an expert to the at least an expert quality (Burger [0031], [0037], [0076], Gutman [0082], [0084], [0215], [0239]).

Regarding claims 9 and 19, Burger as modified teaches the system and the method, wherein selecting the at least a selected expert occurs as a function of a user entered category of at least an expert (Burger [0034], [0041], Gutman [0018]).

Regarding claims 10 and 20, Burger as modified teaches the system and the method further comprising receiving at least an expert datum as a function of the at least a request for a behavior modification (Burger [0036], [0046], Gutman [0195], [0197], [0240]).

Claims 3 and 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of Bates (US 2017/0323064).

Regarding claims 3 and 13, if Burger as modified does not explicitly teach to receive the request from an advisor client device, Bates teaches the same in paragraphs [0031]-[0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger as modified to include advisor client device as disclosed by Bates.  Doing so would provide a universal system and can be used by both the patient and the healthcare providers.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of the applicant’s admitted prior art Kim et al. (US 2014/0324457).

Regarding claims 6 and 16, Burger as modified teaches the system and the method, wherein selecting the at least a selected expert further comprises: 
producing a field of combinations of experts (Burger [0036], [0077]).
Burger does not explicitly teach, but Kim discloses selecting the at least a selected expert using a lazy-learning process ([0058], [0068] note that K-Nearest Neighbor (KNN) algorithm is an example of lazy learning process [0042]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a lazy-learning process as disclosed by Kim.  Doing so would help a patient to obtain the most appropriate health care professional based on the predicting system (Kim [0002]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of Firminger et al. (US 2010/0241454).

Regarding claims 7 and 17, Burger as modified does not explicitly teach, however Firminger discloses, wherein selecting the at least a selected expert further comprises: generating a loss function of user-specific variables (Firminger [0128]); and minimizing the loss function (Firminger [0095], [0100], [0145], [0167]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a loss function of user-specific variables as disclosed by Firminger.  Doing so would help in caring for the affected individual (Firminger [0107]).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of the applicant’s admitted prior art LeClair et al. (US 2009/0043801).

Regarding claims 8 and 18, Burger as modified does not explicitly teach, but LeClair discloses the system and the method, wherein at least one of the user specific variables is a faith-based variable ([0005], [0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a faith-based variable as disclosed by LeClair.  Doing so would provide higher user satisfaction with healthcare providers (LeClair [0001]).
NOTE an analogous prior art Mathur (US 2009/0093688), discloses claims 8 and 18 in [0057] and further obviates the teaching of Burger.

Claim 1-3, 5, 9-13, 15, 19-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2017/0351830) in view of Gutman et al. (US 2015/0006261) and in further view of Abou Shousha et al. (US 10,468,142).

NOTE I Burger teaches machine-learning model that optimizes selectin of healthcare providers. It is inherent for the machine-learning to comprise training data, which is based on a continues learning and training.  Therefore, training, iteratively, a machine learning process is inherent to any machine learning.  Still, to obviate such reasoning Abou Shousha teaches – “training, iteratively, a language processing process as a function of the first training set” (C11L32-34) and “training, iteratively, a machine learning process as a function of the second training set” (C17L4-12).
Further NOTE II Burger teaches prescribing guidelines to patients, which is construed to be analogous to receiving an advisory input by the patients.  However, to merely obviate such reasoning Abou Shousha teaches – “receive an advisory input” (C25L10-11, C27L1-3, C28L53-54C34L41-42 “generate a predicted treatment for one or more medical conditions”).
Further NOTE III Burger teaches combining guidelines (aka advisory input) with machine learning.  Thus, it is reasonable to conclude that the machine leaning is further trained with the suggested guidelines.  However, to merely obviate such reasoning Abou Shousha teaches – “advisory input augments the machine learning model” (C42L12-15, 47-48, i.e. “a label or category may be included for … treatment”, where treatment is the advisory input; “generate health report using one network to generate an augmented category”; “treatment may be grouped together and these labels will be encoded into a unique augmented label … The augmented label will be used in the training”, C46L36-41).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include iterative training of machine learning which includes advisory input as disclosed by Abou Shousha.  Doing so would provide a deep learning and neural network architectures for deployment of artificial intelligence based systems and methods for diagnosis and treatments (Abou Shousha C1L17-21).

Response to Arguments
Applicant's arguments filed 04/29/2022 in regard to the presently amended claims have been fully considered but they are not deemed persuasive.
With respect a newly amended limitation, which is now recites plurality of expert lists, it is noted that it is unreasonable to state that only one, single list is ever determined by Berger.  Even without explicit teachings, a plurality of such lists is obviously generated.  Still, the reference of Burger explicitly teaches “clusters of providers” [0068] (i.e. groups of groups) which analogous to a plurality of lists.  Further, it is also obvious to determine that different providers with different specialties and methodologies, qualities and ethics would have different implications for a patient requesting a treatment.  For example, a “low quality” providers clearly have different implications for a patient than a high quality providers. The low and high quality providers are at least two lists of plurality of expert lists.  When a patient requests a treatment for a behavior modification, such as anxiety, the low and high quality providers would have different implications associated with a patient’s request for a treatment.
Perlroth analogously teaches “groups /-plural-/ of providers /-plural-/ from a set of all available providers”, which is analogous to plurality of expert lists.  Each provider in a group (list) has a “preferred therapies (e.g., evidence based therapies or traditional therapies of a certain ethnic culture), preferred medications” [0027].  Wherein, traditional therapies of a certain ethnic culture would obviously have a different implication to a patient than a therapy commonly prescribed in a Western culture.
Therefore, both Berger and Perlroth fully disclosed the newly amended limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 16, 2022